Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	In claim 1, line 5, after “drive,” – wherein said sump scraper drive is independent of said rake arm drive – has been inserted.
In claim 9, line 5, after “drive” – ,wherein said sump scraper drive is independent of said rake arm drive – has been inserted.

Authorization for this examiner’s amendment was given in an interview with Charles Hayes on September 16, 2021.

The following is an examiner’s statement of reasons for allowance: The addition of the recitation that the sump scraper rake arm drive and rake arm drive to claims 1 and 9 patentably distinguishes over newly cited Ukrainian Patent 22 297. While this patent shows the sump scraper shaft (11) nested inside the rake arm drive (6), they are driven by the same drive (12) and therefore are not independent of each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778